Citation Nr: 1100059	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral heel stress 
fractures.  

2.  Entitlement to service connection for a bilateral shoulder 
disability, including as secondary to bilateral heel stress 
fractures.

3.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to bilateral heel stress 
fractures.

4.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to bilateral heel stress 
fractures.

5.  Entitlement to service connection for a back disability, 
including as secondary to bilateral heel stress fractures.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The Veteran testified at a hearing before the Board in 
June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that further development is 
necessary before a decision on the merits of the claims can be 
reached.  

The Veteran's service medical records show that the Veteran 
reported foot trouble on a report of medical history report 
completed in conjunction with his March 1968 entrance 
examination.  An examiner noted that the Veteran injured his 
right foot one year prior.  The Veteran's March 1968 entrance 
examination found a normal clinical evaluation of the Veteran's 
feet.  In July 1968, the Veteran was seen for a possible stress 
fracture.  X-rays obtained in July 1968 were reported to be 
negative.  A physical profile record dated in July 1968 shows 
that the Veteran was limited from running and permitted to 
perform cadence marching at his own pace for three weeks.  The 
Veteran's January 1970 separation examination shows a normal 
clinical evaluation of the Veteran's feet.  The Veteran initially 
indicated that he had foot trouble but later noted that he did 
not have foot trouble on a report of medical history prepared in 
conjunction with the separation examination. 

Post-service treatment records from Salathe Chiropractic Center 
show treatment for back pain, knee pain, and hip pain.  In a May 
2008 letter, K. Salathe, D.C., reported that he reviewed the 
Veteran's available service medical records and he opined that 
the Veteran's heel problems manifested in service and caused his 
low back condition.  In a September 2009 letter, Dr. Salathe 
again noted that he had reviewed the claims file which included 
service medical records which show treatment for possible 
bilateral heel fractures and a limitation of the Veteran's duties 
in service.  Dr. Salathe opined that it was more likely than not 
that the Veteran's bilateral heel condition was caused by his 
military service and that heel pain more likely than not caused 
excessive wear and tear that caused excessive degenerative 
changes of the Veteran's ankles, knees, and back.   

The Veteran testified that he suffered from severe heel pain 
while in basic training.  He said he sought treatment and was 
placed on limited duty.  He reported that he initially indicated 
at his separation that he had foot trouble but ultimately 
indicated that he did not have foot trouble because he did not 
want his separation from service delayed by an additional 
examination.  

In initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
afforded a VA examination to determine the etiology of his 
claimed bilateral heel stress fractures.  A VA examination should 
be obtained in order to ascertain the etiology of the claimed 
bilateral heel stress fractures. 
  
Associated with the claims file are VA outpatient treatment 
reports dated through March 2010.  Any treatment reports dated 
after March 2010 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since March 2010.  All 
attempts to obtain the records must be 
documented and any negative responses 
should be associated with the claims file.   

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed bilateral heel 
stress fractures.  Any indicated tests 
should be accomplished, to specifically 
include X-rays.  A complete rationale for 
all opinions must be provided.  The 
examiner should review the claims file and 
should note that review in the report.  The 
examiner should consider the Veteran's 
treatment for possible stress fractures in 
service.  The examiner should provide the 
following opinions:

(a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any disability of the feet was 
caused or aggravated by service?

(b)  If the examiner feels that any 
foot disability was incurred during 
service, is it at least as likely as 
not (50 percent or greater 
probability) that any bilateral 
shoulder disability, bilateral hip 
disability, bilateral knee disability, 
or back disability was caused or 
aggravated by the bilateral foot 
disability?  The examiner should 
consider and discuss the May 2008 and 
September 2009 opinions from Dr. 
Salathe.

(c)  Is it at least as likely as not 
that any The examiner should opine as 
to whether it is at least as likely as 
not (50 percent or greater 
probability) that any bilateral 
shoulder disability, bilateral hip 
disability, bilateral knee disability, 
or back disability was incurred or 
aggravated during service?  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or United States Court of 
Appeals for Veterans Claims for development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


